United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1396
                                   ___________

United States,                          *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of South Dakota.
                                        *
Thomas Jensen,                          * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 5, 2007
                                Filed: September 13, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       The district court1 revoked Thomas Jensen’s supervised release and sentenced
him to 18 months in prison and 18 months of supervised release. After reviewing the
record, counsel’s brief, and Jensen’s pro se supplemental brief, we conclude that the
court did not clearly err by finding that the government had proved the violations by
a preponderance of the evidence, did not abuse its discretion by revoking his
supervised release, and did not impose an unreasonable sentence. See United States
v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review); United

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (standards of review and
burden of proof). We therefore affirm and grant counsel’s motion to withdraw.
                       ______________________________




                                       -2-